^2zM5: p^
                                                                   3
*T^lAy\ A^5^.^10^K3^^e
 C^i^Cdmh^AAfp?flte ;                COURT OF CRIMINAL APPEALS

                                             EB 09 2015




                                                          ™Ca-*"

                 OjyA




                                              '<5/V5
  ggfejgLPrepqr}^ c, MiWaf ReW^TTT;
'^^S^iMAtt!*]^. #W^

                                    ^<*^




                 V
                        -E^l <*\)